department of the treasury internal_revenue_service te_ge eo examination fulton street room breektyn ny date date tax_exempt_and_government_entities_division reece nas xx date address address et org organization name org address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia october 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not conducting charitable activities educational activities or any other exempt_activities pursuant to sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication - 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 legend org organization name co-1 company xx date dir-1l dir-2 xyz state director cpa cpa issue does org satisfy the operational_test of reg sec_1_501_c_3_-1 which requires exempt_organizations to be engaged primarily in exempt activity facts org was incorporated in the state of xyz on february 19xx it applied for and received recognition as a c not for profit organization on january 19xx it has operated as such since that time org’s exempt_purpose as stated on its application is as follows training program for economically and socially deprived children job training and substance abuse services org’s exempt_purpose as stated in its articles of incorporation are as follows to engage in the development of economically and socially deprived children in the areas of among other things job training education health housing etc to provide substance abuse services to engage in any other lawful purpose and business and to do anything permitted by section ' article of the annotated code if xyz of the corporations and associations in the year under examination and the prior and subsequent years this organization has engaged primarily in commercial activity no amendments have been filed with the irs stating that the organization has changed the nature of their exempt_purpose org owns a commercial property that generates unrelated_business_income this income is generated from commercial rentals and parking lot income in the current prior and subsequent years org had revenue and expenses as follows 20xx 20xx 20xx 20xx percentage program revenue ubi rental revenue dollar_figure dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 dollar_figure dollar_figure program expense ubi rental expense in addition to the above ubi activity org has invested substantial assets in the formation of a for profit corporation co-1 the business activity of this corporation is property development and commercial real_estate rental org’s 20xx independent audit report issues a consolidated report for these two entities per the audit report org is the sole shareholder of co-1 this equity position establishes that org exercises control of this for profit corporate entity a parent’s exempt status may be jeopardized if the commercial activities of its subsidiary can be considered to be in fact activities of the parent if the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate subsidiary may be disregarded see sec_482 this is because the subsidiary is in reality an arm agent or integral part of the parent currently the definition of control in the case of exempt_organizations having taxable subsidiaries is ownership directly indirectly or by attribution of at least percent of stock by vote or value rather than percent of combined voting_stock under present law and extends control rules where exempt_organizations in the aggregate own more than percent of the subsidiary's stock other indications of control are common corporate offices common management and not arms length transactions the 20xx tax_return for co-1’s return indicates that org has invested a total of dollar_figure in co- this consists of dollar_figure for common_stock and dollar_figure in additional paid in capital revenue for this year is stated as dollar_figure associated expenses are stated as dollar_figure if co-1 commercial activity is attributed to the parent org for the year under audit the percentage of the organization’s exempt_purpose revenue and expenses is further diminished total financial activity for 20xx is as follows program revenue ubi rental revenue 990t subsidiary revenue total program expense ubi rental expense 990t subsidiary expense total dollar_figure n e t n e l dollar_figure n e a k p i under either scenario org falls far short of the standard for exemption as found in the operational_test of reg sec_1_501_c_3_-1 the law form 886-a cev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx12 the law requires that an organization claiming exemption under code sec_501 also be operated exclusively for the prescribed exempt purposes under the operational_test of reg sec_1_501_c_3_-1 an organization is regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes as with the organizational_test an organization is not regarded as exempt if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_501 provides tax-exempt status to organizations that are described under sec_501 among the organizations that qualify for tax-exempt status are those described under sec_501 as corporations organized and operated exclusively for religious charitable scientific etc purposes in order to qualify as an organization exempt from tax under sec_501 the organization must be both organized exclusively for one or more of the exempt purposes specified in the code section known as the organizational_test and operated exclusively for this purpose known as the operational_test in applying both of these tests the term exclusively does not mean solely or absolutely without exception nonetheless the presence of a single nonexempt purpose if substantial in nature precludes tax-exempt status irc code sec_501 organizations organized and operated primary purpose doctrine code sec_501 requires an organization to be organized and operated exclusively for exempt purposes in order to qualify for tax-exempt status under that provision in this context the term operated exclusively for exempt purposes is interpreted as engaged primarily in activities in furtherance of one or more of the organization's exempt purposes reg sec_1_501_c_3_-1 this is known as the primary purpose doctrine final-reg tax-regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt final-reg tax-regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals c operational_test form 886-a crev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items oren a name of taxpayer org schedule no or exhibit year period ended 20xx12 primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose case law that supports these regulations is as follows in the 326_us_279 66_sct_112 the u s supreme court has declared that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 950_f2d_365 a not-for-profit corporation that operated vegetarian restaurants and health food stores did not operate exclusively for exempt purposes and accordingly did not qualify as a tax-exempt_organization although the restaurants and health food stores were operated to further the dietary goals of the seventh day adventist church the purpose of the restaurants and health food stores was substantially commercial in new faith inc 64_tcm_1050 dec big_number m tcmemo_1992_601 a nonprofit public benefit corporation that obtained most of its revenues from providing food to the general_public from lunch trucks in exchange for donations was not operated exclusively for a tax-exempt purpose the commercial activity accounted for nearly all of its gross revenues and there was no evidence that any food items were offered at below-cost prices to needy persons in make a joyful noise inc 56_tcm_1003 dec big_number m tcmemo_1989_4 an organization did not satisfy its burden of proving that the irs' revocation of its tax-exempt status under code sec_501 was erroneous the organization was not regarded as operated exclusively for one or more exempt purposes because it did not engage primarily in activities in order to accomplish its exempt_purpose its primary activity was the management and operation of bingo_games for other exempt_organizations -a trade_or_business activity that did not qualify as an exempt activity under code sec_501 in senior citizens of missouri inc 56_tcm_480 dec big_number m tcmemo_1988_493 a taxpayer that was organized for aiding handicapped and elderly citizens was denied tax-exempt status because it did not prove that it operated exclusively for such tax-exempt purpose in 49_f3d_1395 a housing corporation that was organized to provide affordable housing for low-income and disabled people did not qualify for tax-exempt status as a charitable_organization because it was not operated exclusively for exempt purposes the organization became a co-general partner in two for-profit limited_partnerships in order to take advantage of a state california property_tax reduction for low- form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service foun 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 income rentals by receiving a portion of the tax_credits with which to pursue its charitable purposes in 283_fsupp2d_58 an organization that operated its conference center in a manner consistent with that of a commercial business did not qualify for tax-exempt status the taxpayer brought a declaratory_judgment action against the irs seeking reinstatement of its exempt status based on the argument that its conference activities were undertaken principally to advance educational and charitable purposes however the totality of the circumstances established that it furthered a substantial nonexempt purpose in interneighborhood housing corp v commissioner t c memo the sole issue for decision is whether inhc was organized and operated exclusively for one or more exempt purposes within the meaning of sec_501 the court stated that a major part of your activity is the management of eight multiple family dwellings for a fee income_tax regulation sec_1 c - a states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section the management of buildings for a fee is not an exempt activity within the scope of sec_501 the requirements for exemption under that section of the code accordingly your organization does not meet in 625_f2d_804 8th cir aff-g 72_tc_687 the appellate court held that a nonprofit pharmaceutical service was not exempt as a charitable_organization because it was operated for the substantial commercial purpose of providing pharmacy services to the general_public although it provided special discount rates for handicapped and senior citizens in its area it was not committed to providing any drugs below cost or free to indigent persons therefore although its services did improve health in the area it was primarily a commercial venture operated in competition with other area pharmacies in 602_f2d_711 5th cir an organization whose stated purpose was to provide training jobs and recreation for senior citizens by operating retail stores did not qualify for exemption under sec_501 although it incidentally served the needs of senior citizens the evidence indicated that the retail sales operation was an end in itself proceeds from the business were used almost exclusively for its perpetuation thus the organization’s primary activity was the operation of the retail store which was not devoted exclusively to charitable purposes in orange county agricultural society and greater united navajo development enterprises inc cited below the activities of the subordinate organization were attributed to the parent and as a result exemption was lost in orange county agricultural society inc ca-2 ustc big_number 893_f2d_647 form 886-arev department of the treasury - internal_revenue_service page -5- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx12 schedule no or exhibit year period ended an agricultural society no longer qualified as a tax-exempt_organization since it was not operated exclusively in furtherance of its stated exempt_purpose of promoting the interests of agriculture and horticulture the society's involvement in automobile racing activities that were conducted on the racetrack at the society's fairgrounds was extensive although a separate corporation was formed to conduct the racetrack business it was merely a corporate shield designed to protect the society against potential liability arising from the racing activities in 74_tc_69 dec affd ca-9 a corporation organized to assist the poor of the navajo nation did not qualify as an exempt_organization because it was not operated exclusively for exempt purposes through its agent a wholly owned subsidiary_corporation the corporation engaged in non-charitable profit- motivated activities leading to a finding that non-exempt business activities were more than an insubstantial part of the corporation's total activities taxpayer’s position my findings were presented at the closing conference to dir-1 cpa cpa and dir-2 the current director of org at that time no one took issue with the facts as they are stated in this document nor did anyone dispute my interpretation of the law as it is cited in this document however since none of the persons present at the meeting was a lawyer the t p felt that it would be prudent at this point to consult a lawyer the t p’s lawyer would like to cure the problems with the organization by divesting of certain holdings and refocusing the organization and its assets on the exempt functions as stated in the application_for exempt status org will pursue this option during the appeals process and therefore there will not be an agreed closing of this case service position and recommendation the service’s position on the operational_test and primary activities is consistent with the cited case law the primary activities portion of the regulation helps to harmonize the regulation with the unrelated_business_income_tax provisions set forth in regs c -1 e which allow an exempt_organization to engage in unrelated_trade_or_business activity so long as engaging in such trade_or_business is not the organization's primary purpose the not more than an insubstantial part of its activities standard can be understood by reference to 326_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes form 886-acrev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 regarding the attribution of the commercial activities of co-1 to that of org this requires that the doctrine_of corporate entity be disregarded legally this is not easy see moline properties inc vs commissioner of internal revenue however a parent’s exempt status may be jeopardized if the commercial activities of its subsidiary can be considered to be in fact activities of the parent if the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate subsidiary may be disregarded see sec_482 this is because the subsidiary is in reality an arm agent or integral part of the parent as such the activity of the co-1 inc should be considered the activity of org org does not pass the operational or primary purpose test the majority of the financial activity of this eo is commercial in nature the primary activity of org is carrying on a business with the general_public in a manner similar to organizations that are operated for profit status as a 501_c_3_organization should be revoked additionally the activity of the wholly owned subsidiary should be considered the activity of org conclusion in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section and if an organization fails to meet either the organizational or operational_test it is not exempt for purposes of sec_501 org does not meet the criteria of a c and classification as such should be discontinued as of january 20xx form 886-acev department of the treasury - internal_revenue_service page -7- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures form_6018 886-a publication letter catalog number 34809f
